EXHIBIT 10.11
AMENDMENT NO. ONE
TO THE ABITIBIBOWATER
(formerly ABITIBI CONSOLIDATED)
U.S. SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN (SERP)
FOR CERTAIN EXECUTIVES
CERTIFIED to be a true and complete copy of Amendment No. One to the
AbitibiBowater (formerly Abitibi Consolidated) U.S. Supplemental Executive
Retirement Plan for Certain Executives. Each of the changes in this Amendment
No. One shall, except as otherwise indicated, be effective as of July 1, 2008.

     
 
  ABITIBIBOWATER INC.
 
   
December 17, 2008
  /s/ Allen Dea
 
   
 
  Allen Dea
 
  Title: Vice President and Treasurer
 
   
 
  ABITIBI-CONSOLIDATED INC.
 
   
December 17, 2008
  /s/ Allen Dea
 
   
 
  Allen Dea
 
  Title: Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



(A)   Section 1.04 is amended, effective July 1, 2008, to read in its entirety
as follows:   1.04   The name of the Plan shall be the “AbitibiBowater U.S.
Supplemental Executive Retirement Plan for Certain Executives” (formerly, the
Abitibi Consolidated U.S. Supplemental Executive Retirement Plan).   (B)  
Section 2.03 is amended, effective January 1, 2009, to read in its entirety as
follows:   2.03   “Average Pensionable Earnings” shall mean the average of the
Participant’s annual base salary and paid bonuses the Participant received
during the five (5) consecutive calendar years during the last ten (10) calendar
years of his continuous employment, which results in the highest average annual
amount, disregarding any paid bonuses in excess of 125% of the Participant’s
target bonus prescribed by the AbitibiBowater board of directors for any such
year. For greater certainty, the term “bonus” shall refer to an award paid under
the Corporation’s annual incentive plan as may be adopted from time to time and
shall exclude any special bonus not paid under an annual incentive plan, any
amount payable under any long-term incentive plan of the Corporation, or any
stock option benefit.   (C)   Section 2.04 is amended, effective January 1,
2009, to read in its entirety as follows:   2.04   “Basic Pension” shall mean
the annual lifetime pension which the Participant would otherwise be entitled to
receive from time to time pursuant to any Qualified Pension Plan, in regards to
the period of Credited Service recognized for purposes of this SERP or that
would be so recognized for purposes of this SERP in absence of the 35 year limit
on Credited Service as per Section 2.08, but limited to the period of Credited
Service actually recognized in the Qualified Pension Plan. It shall be assumed
that such annual pension is payable from the same date as supplementary benefits
commence to be paid under this SERP and is calculated on the basis of the
following assumptions:

  a)   where the Qualified Pension Plan is a defined benefit pension plan:

  i)   the annual pension is in the form of a pension payable under the normal
form provided for under the Qualified Pension Plan, or if the Participant elects
an optional form in accordance with Section 8.03 prior to January 1, 2005, the
annual pension payable under such optional form;

5



--------------------------------------------------------------------------------



 



  ii)   except as provided in subsection (c) of this Section 2.04, the
Participant has made no Additional Voluntary Contribution; and     iii)   the
amount of the Basic Pension shall be determined according to the formula under
the Qualified Pension Plan regardless of any reduction in benefits that may be
applied, by operation of statute or otherwise, as a result of the funded status
of such Qualified Pension Plan on the date of such determination (it being
understood that, where the Qualified Pension Plan is a defined benefit pension
plan, the foregoing assumption shall also be applicable to the determination of
the amount of survivor pension payable to the Spouse under the Qualified Pension
Plan following the death of the Participant (or any survivor pension that would
have been payable had the benefits under the Qualified Pension Plan not been
commuted or paid in the form of a lump sum payment) as referred to in Section 8,
and any amount payable under the Qualified Pension Plan to the Participant’s
estate or any designated beneficiary following the death of the Participant (or
any amount that would have been payable had the benefits under the Qualified
Pension Plan not been commuted or paid in a lump sum payment) as referred to in
Section 8; and

  b)   where the Qualified Pension Plan is a defined contribution pension plan,
an annual pension which is the Actuarial Equivalent, based on the assumptions in
Section 2.01 and the form of pension described in paragraph a) of this
Section 2.04, of the amount accumulated since January 1, 1999 by the Participant
under the Qualified Pension Plan, excluding, except as provided in subsection
(c) of this Section 2.04, his Additional Voluntary Contributions, as of the date
of his Retirement, death or Termination of Employment with the Corporation; and
    c)   where the Qualified Pension Plan is the AbitibiBowater Retirement
Savings Plan (formerly the Bowater Incorporated Retirement Savings Plan), or the
Abitibi Consolidated U.S. 401(k) Plan for Salaried Employees or any other 401(k)
plan maintained by a sponsor listed in Appendix A of this document, an annual

5



--------------------------------------------------------------------------------



 



      pension which is the Actuarial Equivalent, based on the assumptions in
Section 2.01 and the form of pension referred to in paragraph a) of this
Section 2.04, of the amount that would have accumulated since January 1, 1999 by
the Participant under such Qualified Pension Plans, excluding the elective
deferral contributions he made prior to January 1, 2009, but including deemed
maximum elective deferral contributions he could have made after December 31,
2008, except for Code Section 414(v) catch-up elective deferral contributions,
as if he had participated in the plan each year so as to receive the maximum
contribution from the Corporation, and invested all of his contributions in
either the Stable Value Fund for the Abitibi Consolidated U.S. 401(k) Plan for
Salaried Employees or the Fixed Income Fund for the AbitibiBowater Retirement
Savings Plan, or a similar fund for any other 401(k) plan, determined as of the
date of his Retirement, death or Termination of Employment with the Corporation;
and     d)   in the case of an Executive Employee who is a former Abitibi-Price
Inc. employee who held a MSBA and who elected to convert his defined benefit
entitlement under Abitibi-Price Inc.’s Registered Pension Plan to a defined
contribution entitlement, a list of such Executive Employees being attached
hereto as Appendix C, the Basic Pension in respect of such Participant shall be
determined as if the Participant had elected to not convert his defined benefit
entitlement under Abitibi-Price Inc.’s Registered Pension Plan and such defined
benefit entitlement has been determined in accordance with the provisions in
effect on January 1, 1996 of the Abitibi-Price Inc.’s Registered Pension Plan
and in accordance with the assumptions and the form of pension described in
paragraph a) of this Section 2.04; and     e)   in all cases, where a
Participant’s entitlement under the Qualified Plan has been divided between the
Participant and his Spouse or former Spouse as a result of divorce, separation
or annulment of marriage, his Basic Pension shall be determined as if no such
division of his entitlement had occurred.

5



--------------------------------------------------------------------------------



 



(D)   Section 2.07 is amended, effective July 1, 2008, to read in its entirety
as follows:   2.07   “Corporation” means AbitibiBowater, Inc. (formerly
Abitibi-Consolidated Inc.) and its affiliated companies, or any subsidiary of
the Corporation or associated company, provided however, that any reference in
this SERP to action to be taken, consent, approval or opinion to be given,
decision to be made or discretion to be exercised by the Corporation shall refer
to AbitibiBowater, Inc., or its successor, acting through its Board of Directors
or any person or persons authorized to act on behalf of the Corporation for the
purposes of this SERP, in accordance with the normal practices of the
Corporation.   (E)   Section 2.16A is added, effective January 1, 2008, to read
as follows:   2.16A “Retirement” shall have the same meaning as “separation from
service”, as defined in Treas. Reg. § 1.409A-1(h)(1).   (F)   Section 2.20 is
added, effective January 1, 2008, to read as follows:   2.20   “Termination of
Employment” shall have the same meaning as “separation from service”, as defined
in Treas. Reg. § 1.409A-1(h)(1).   (G)   Section 4.02 is amended to read in its
entirety as follows:   4.02   The Corporation shall pay the full costs of the
benefits provided under the SERP. The Corporation may set aside funds or
Corporation assets for the payment of benefits under the SERP, provided such
assets remain available to satisfy the claims of the general creditors of the
Corporation and such funding complies with the rules relating to the funding of
nonqualified deferred compensation under Internal Revenue Code Section 409A(b),
including that:

  a)   no such assets may be located outside the United States;     b)   no such
assets may be set aside in connection with a change in the Corporation’s
financial health within the meaning of Internal Revenue Code Section 409A(b)(2);
and     c)   no such assets may be set aside during a restricted period, as
defined in Internal Revenue Code Section 409A(b)(3)(B), i.e., in any period
during which:

5



--------------------------------------------------------------------------------



 



  1)   a defined benefit pension plan maintained by the Corporation (or any
subsidiary, parent or affiliate) is in “at risk” status, as defined in Internal
Revenue Code Section 430(i);     2)   the Corporation is in bankruptcy; and    
3)   if any defined benefit pension plan maintained by the Corporation (or any
subsidiary, parent or affiliate) terminates without sufficient assets to
discharge all of its benefit liabilities, such restriction shall apply to the
12-month period beginning six months before the termination date of the defined
benefit pension plan.

(H)   Section 8.04A is amended to read in its entirety as follows:   8.04A  
Form of Pension for a Married Participant Age 55 or Older Whose Supplementary
Retirement Allowance Starts After December 31, 2006 and Before July 1, 2008.

     This Section 8.04A shall apply in determining any supplementary retirement
allowance that starts after December 31, 2006 and before July 1, 2008 for a
married Participant who is entitled to the immediate commencement of a
supplementary retirement allowance under Section 5 or Section 6 of this SERP
(because the married Participant retires, is age 55 or older and has completed
two years or more of Continuous or Credited Service). The amount of the married
Participant’s supplementary retirement allowance shall be equal to the
Participant’s supplementary retirement allowance, calculated under Section 5 or
Section 6, whichever is applicable, payable in the form of a monthly
supplementary retirement allowance for the Participant’s life with a 50% Spouse
supplementary retirement allowance, payable for the Spouse’s life after the
Participants death. The Participant’s monthly supplementary retirement allowance
shall be payable to the Participant starting on (or as of) the first day of the
seventh month immediately following the Participant’s Retirement. The amount of
this initial supplementary retirement allowance shall be equal to seven
(7) times the married Participant’s monthly supplemental retirement allowance.
Effective from and after January 1, 2007, this SERP shall conclusively presume
that such a Participant irrevocably elected the time and form of payment
described above. Therefore, the Participant cannot elect any other time or form
of payment. If the married Participant is age 55 or older, but not age 65, his
supplementary

5



--------------------------------------------------------------------------------



 



retirement allowance starting date shall be deemed to be Participant’s Early
Retirement Date under Section 6.01 hereof. If the married Participant retires on
his 65th birthday and before July 1, 2008, his supplementary retirement
allowance starting date shall be deemed to be the Participant’s Normal
Retirement Date under Section 5.01 hereof. If the married Participant retires
after his 65th birthday and before July 1, 2008, his supplementary retirement
allowance starting date shall be deemed to be the Participant’s actual
supplementary retirement allowance benefit commencement date under Section 5.02
hereof.
     If the married Participant dies during such twenty-four month period
immediately following the Participant’s Retirement, the Participant’s Spouse
shall automatically be entitled to receive a lump sum payment, calculated in
accordance with Section 2.12 as of the date of the deceased Participant’s death,
equivalent to an immediate monthly lifetime supplementary survivor allowance
which is an income amount equal to the excess of a) over b) below:

  a)   50% of the monthly supplementary retirement allowance that would have
been payable to the Participant under this SERP at the time of his death,
provided such supplementary allowance had not been reduced by the Participant’s
Basic Pension;     b)   any survivor pension payable to the Spouse under the
Qualified Pension Plan following the death of the Participant, or any survivor
pension that would have been payable had the benefits under the Qualified
Pension Plan not been commuted or paid in a lump sum. Where the Qualified
Pension Plan is a plan as defined in Section 2.04 b) or c), the survivor pension
payable to the Spouse shall be equal to 50% of the Participants Basic Pension as
defined in Section 2.04.

     If the Participant’s Spouse dies before the Participant’s death, no
survivor’s supplementary retirement allowance or other death benefit shall be
payable under this SERP.
     On or as soon as reasonably practicable after the first day of the month
immediately following the second anniversary of the Participant’s Retirement, a
lump sum amount shall be paid to the Participant, if then living, equal to the
Participant’s then total benefit under this SERP, calculated in accordance with
the assumptions specified in Section 2.12 hereof as of the

5



--------------------------------------------------------------------------------



 



date of the Participant’s Retirement based on the Participant and, if
applicable, Spouse’s nearest age as of the second anniversary of the
Participant’s Retirement. This lump sum payment shall be paid to the Participant
in lieu of any other benefit payments of any kind under this SERP.
     Payments under this Section 8.04A are subject to the conditions set forth
in Section 14.

(I)   Section 8.04B is added to read in its entirety as follows:   8.04B    Form
of Pension for a Married Participant Age 55 or Older Whose Supplementary
Retirement Allowance is Paid After June 30, 2008.

     This Section 8.04B shall apply in determining any supplementary retirement
allowance that is paid after June 30, 2008 to a married Participant who is
entitled to a supplementary retirement allowance under Section 5 or Section 6 of
this SERP (because the married Participant retires, is age 55 or older and has
completed two years or more of Continuous or Credited Service). The married
Participant’s SERP benefit shall be the lump sum equivalent value of the amount
of the married Participant’s supplementary retirement allowance under Section 5
or Section 6, whichever is applicable, calculated on the basis of a joint and
50% Spouse survivor annuity form of payment with benefit payments commencing
immediately and in accordance with the lump sum assumptions described in
Section 2.12 as of the date of the Participant’s Retirement, adjusted with
interest as hereinafter described. This benefit shall be payable in two lump sum
payments, the first of which shall be made on or as soon as reasonably
practicable six (6) months after the date of the Participant’s Retirement and
the second of which shall be made on or as soon as reasonably practicable after
the one year anniversary of the date of the Participant’s Retirement. The amount
of each lump sum payment shall be equal to one-half (1/2) of the sum of the
amount determined under (a), plus (b), plus (c), where:
     (a) is the lump sum equivalent value of the married Participant’s SERP
benefit as described above, calculated in accordance with Section 2.12 as of the
Participant’s Retirement Date;
     (b) is interest, based on the interest rate determined under Section 2.12
as of the Participant’s Retirement Date, applied from the Participant’s
Retirement Date to the date six (6) months after his Retirement; and

5



--------------------------------------------------------------------------------



 



     (c) is interest, based on the interest rate determined under Section 2.12
as of the Participant’s Retirement Date, applied to an amount equal to one-half
(1/2) of the sum of the amount determined under (a) above plus (b) above,
thereby assuming that one-half (1/2) of the amount determined under (a) above
plus (b) above is paid to the Participant six (6) months after his Retirement.
     Consequently, each lump sum payment shall be in the same amount.
     Effective from and after July 1, 2008, this SERP shall conclusively presume
that such a Participant irrevocably elected the times and forms of payments
described above in lieu of any other benefits under this SERP.
     If a married Participant dies before the first lump sum benefit is paid to
the Participant, the Participant’s Spouse shall be entitled to receive a lump
sum payment equal to the lump sum equivalent value of the 50% monthly
supplementary retirement allowance that would have been payable to the Spouse
under Section 8.04A of this SERP had the Participant died prior to July 1, 2008,
calculated in accordance with Section 2.12 as of the Participant’s Retirement
Date and credited with interest at the interest rate determined under
Section 2.12, as of the Participant’s Retirement Date and applied from such date
to the date of the Participant’s Death. The Participant’s Spouse shall be
entitled to receive a lump sum payment as soon as reasonably practicable after
the Participant’s death. If the married Participant dies after the first lump
sum benefit is paid to the Participant and before the second lump sum benefit is
payable to the Participant, the Spouse shall be entitled to receive a lump sum
payment equal to the amount calculated as hereinabove described, reduced by the
amount of the first lump sum payment to the Participant, but not to an amount
less than zero.
     If the Participant’s Spouse dies before the Participant’s death and before
the first lump sum benefit is paid to the Participant, the beneficiary
designated by the Participant shall be entitled to receive a lump sum payment
equal to the lump sum equivalent value of the discounted present value of the
guaranteed 120 monthly supplementary allowance payments the beneficiary would
otherwise have been entitled to receive, calculated in accordance with the
assumptions in Section 2.12, credited with interest at the interest rate
determined under Section 2.12, as of the Participant’s Retirement Date and
applied from such date to the date of the Participant’s death.

5



--------------------------------------------------------------------------------



 



If the Participant dies before the first lump sum payment is made to the
Participant and is not survived by his Spouse, the Participant’s Beneficiary
shall be entitled to receive a single lump sum payment as soon as reasonably
practicable after the Participant’s death. If the Participant dies after the
first lump sum benefit is paid to the Participant and before the second lump sum
benefit is payable to the Participant, and is not survived by his Spouse, the
beneficiary designated by the Participant shall be entitled to receive a lump
sum payment equal to the amount calculated as hereinabove described, reduced by
the amount of the first lump sum payment to the Participant, but not to an
amount less than zero.
     If the Participant’s beneficiary dies before the Participant’s death, any
lump sum benefit payable to a beneficiary shall be payable to the Participant’s
estate.
     If the Participant dies after both lump sum benefit payments have been made
to the Participant, no survivor’s supplementary allowance or other death benefit
shall be payable under this SERP.
     Notwithstanding the foregoing, the timing and amount of the supplementary
retirement allowance and/or lump sum payments to the following retirees shall be
as follows:

                      Timing and Amount   Timing and Amount Retired   Retirement
  of the First Single   of the Second Single Participant   Date   Sum Payment  
Sum Payment
Paul Planet
  12-01-07   In 2008; in an amount equal to 13 monthly supplementary retirement
allowance payments   January, 2009; in an amount equal to the remainder of the
equivalent lump sum value of the Participant’s supplementary retirement
allowance, calculated as of his Retirement date

5



--------------------------------------------------------------------------------



 



                      Timing and Amount   Timing and Amount Retired   Retirement
  of the First Single   of the Second Single Participant   Date   Sum Payment  
Sum Payment
John Weaver
  7-01-08   January, 2009; in an amount equal to 100% of the equivalent lump sum
value of the Participant’s supplementary retirement allowance, calculated as of
his Retirement date   N/A
 
           
Richard Zgol
  7-01-08   January, 2009; in an amount equal to 100% of the equivalent lump sum
value of the Participant’s supplementary retirement allowance, calculated as of
his Retirement date   N/A

          The above-described lump sum payments shall be in lieu of any other
benefits under this SERP. Therefore, no lump sum payment shall be made to the
Spouse of either John Weaver or Richard Zgol upon their death after the payment
of the above-described lump sum payment. However, if Paul Planet dies before he
receives his second single sum payment, his Spouse shall be entitled to the
survivor benefit hereinabove described.
          Payments under this Section 8.04A are subject to the conditions set
forth in Section 14.

(J)   Section 8.05A is amended to read in its entirety as follows:   8.05A  
Form of Pension for an Unmarried Participant After Age 55 Whose Supplementary
Retirement Allowance Starts After December 31, 2006 and Before July 1, 2008.

          This Section 8.05A shall apply in determining any supplementary
retirement allowance or other benefit that starts after December 31, 2006 and
before July 1, 2008, for an unmarried Participant who is entitled to the
immediate commencement of a supplementary retirement allowance under Section 5
or Section 6 of this Plan (because the unmarried Participant retires, is age 55
or older and has at least two years or more of Continuous Service or Credited
Service).

5



--------------------------------------------------------------------------------



 



The amount of the unmarried Participant’s supplementary retirement allowance
shall be equal to the supplementary retirement allowance the unmarried
Participant is entitled to receive under Section 5 or Section 6, whichever is
applicable, payable in the form of a lifetime monthly supplementary retirement
allowance with 120 monthly payments of the supplemental retirement allowance
guaranteed. This supplemental retirement allowance shall be paid to the
Participant starting on (or as of ) the first day of the seventh month
immediately following the Participant’s Retirement. The amount of this initial
supplementary retirement allowance shall be equal to seven (7) times the
unmarried Participant’s monthly supplemental retirement allowance. Effective
from and after January 1, 2007, this SERP shall conclusively presume that such a
Participant irrevocably elected the time and form of payment described above.
Therefore, the Participant cannot elect any other time or form of payment.
     If the unmarried Participant is age 55 or older, but not age 65 or older,
his supplementary retirement allowance starting date shall be deemed to be the
Participant’s Early Retirement Date under Section 6.01. If the unmarried
Participant retires on his 65th birthday and before July 1, 2008, his
supplementary retirement allowance starting date shall be deemed to be the
Participant’s Normal Retirement Date under Section 5.01. If the unmarried
Participant retires after his 65th birthday and before July 1, 2008, his
supplemental retirement allowance starting date shall be deemed to be the
Participant’s actual supplemental retirement allowance benefit commencement date
under Section 5.02 hereof.
     If the unmarried Participant dies during such twenty-four (24) month period
immediately following the Participant’s Retirement, the deceased Participant’s
beneficiary designated under Section 9.02(b) shall automatically receive a lump
sum payment, calculated in accordance with Section 2.12, calculated as of the
date of the Participant’s death, in an amount equal to the discounted present
value of the remainder of the guaranteed 120 monthly supplementary allowance
payments.
     On or as soon as reasonably practicable on or after the first day of the
month immediately following the second anniversary of the start of the
Participant’s Retirement, a lump sum amount shall automatically be paid to the
Participant, if then living, equal to the Participant’s then total benefit under
this SERP, calculated in accordance with Section 2.12 hereof as of the date of
the

5



--------------------------------------------------------------------------------



 



Participant’s Retirement. This lump sum amount shall be paid to the Participant
in lieu of any other benefit payment of any kind from this SERP.
     Payments under this Section 8.05A are subject to the conditions set forth
in Section 14.

(K)   Section 8.05B is added to read as follows:   8.05B    Form of Pension for
an Unmarried Participant Age 55 or Older Whose Supplementary Retirement
Allowance is Paid After June 30, 2008.

     This Section 8.05B shall apply in determining any supplementary retirement
allowance that is paid after June 30, 2008 to an unmarried Participant who is
entitled to the immediate commencement of a supplementary retirement allowance
under Section 5 or Section 6 of this SERP (because the unmarried Participant
retires, is age 55 or older and has completed two years or more of Continuous or
Credited Service). The unmarried Participant’s SERP benefit shall be the lump
sum equivalent value of the amount of the unmarried Participant’s supplementary
retirement allowance under Section 5 or Section 6, whichever is applicable,
calculated on the basis of a lifetime monthly supplementary allowance with
120 monthly guaranteed payments with benefit payments commencing immediately and
in accordance with the lump sum assumptions described in Section 2.12 as of the
date of the Participant’s Retirement. This benefit shall be payable in two lump
sum payments, the first of which shall be made on or as soon as administratively
practicable six (6) months immediately following the date of the Participant’s
Retirement and the second of which shall be made on or as soon as
administratively practicable after the one year anniversary of the Participant’s
Retirement. The amount of each lump sum payment shall be equal to one-half (1/2)
of the sum of (a), plus (b), plus (c), where:
     (a) is the lump sum value of the unmarried Participant’s SERP benefit, as
described above, calculated in accordance with Section 2.12 as of the
Participant’s Retirement Date;
     (b) is interest, based on the interest rate determined under section 2.12
as of the Participant’s Retirement Date, applied from the Participant’s
Retirement Date to the date six (6) months after his Retirement; and

5



--------------------------------------------------------------------------------



 



     (c) is interest, based on the interest rate determined under Section 2.12
as of the Participant’s Retirement Date, applied to an amount equal to one-half
of the sum of the amount determined under (a) above plus (b) above, thereby
assuming that one-half of the amount determined under (a) above plus (b) above
is paid to the Participant six (6) months after his Retirement.
     Consequently, each lump sum payment shall be in the same amount.
     Effective from and after July 1, 2008, this SERP shall conclusively presume
that such a Participant irrevocably elected the times and forms of payments
described above in lieu of any other benefits under this SERP.
     If an unmarried Participant dies before the first lump sum benefit is paid
to the Participant, the beneficiary designated by the Participant shall be
entitled to receive a lump sum payment equal to the lump sum equivalent value of
the discounted present value of the guaranteed 120 monthly supplementary
allowance payments the beneficiary would otherwise have been entitled to
receive, calculated in accordance with the assumptions in Section 2.12, credited
with interest at the interest rate determined under Section 2.12, as of the
Participant’s Retirement Date and applied from such date to the date of the
Participant’s death. The Participant’s Beneficiary shall be entitled to receive
a single lump sum payment as soon as reasonably practicable after the
Participant’s death. If the unmarried Participant dies after the first lump sum
benefit is paid to the Participant and before the second lump sum benefit is
payable to the Participant, the beneficiary shall be entitled to receive a lump
sum payment equal to the amount calculated as hereinabove described, reduced by
the amount of the first lump sum payment to the Participant, but not to an
amount less than zero.
     If the unmarried Participant’s beneficiary dies before the Participant’s
death, any lump sum benefit payable to a beneficiary shall be payable to the
unmarried Participant’s estate. If the unmarried Participant dies after both
lump sum benefit payments have been made to the Participant, no death benefit or
other benefit shall be payable under this SERP.

5



--------------------------------------------------------------------------------



 



(L)   Section 9.01 is amended to read in its entirety as follows:   9.01   Death
after age 55, prior to Retirement and before July 1, 2008

  a)   In the event that a Participant dies while in the service of the
Corporation after having reached age 55 and having completed at least 2 years of
Continuous or Credited Service and prior to July 1, 2008, his Spouse shall be
entitled to receive an annual supplementary survivor allowance determined in
accordance with Section 8.01 hereof as if the Participant had retired
immediately prior to the date of his death and, in the case of Retirement prior
to January 1, 2005, had not elected an optional form of pension in accordance
with Section 8.03. However, where the survivor benefit under the Qualified
Pension Plan is payable in a lump sum, the survivor pension payable to the
Spouse shall be equal to the pension that could be provided by such lump sum,
calculated on an Actuarial Equivalent Value basis over the survivor’s lifetime.
    b)   In the event there is no Spouse at the time of death of a Participant
referred to in paragraph a) of this Section 9.01, his beneficiary or, if he has
not designated a beneficiary, his estate shall receive a lump sum equal to the
lump sum that would otherwise have been payable under this SERP to the
Participant’s estate as would be determined under Section 8 if the Participant
had retired immediately prior to the date of his death. However, where the
benefit payable to the designated beneficiary or estate under the Qualified
Pension Plan is payable in a lump sum, any amount payable to the designated
beneficiary or estate shall be equal to such lump sum.     c)   In the event
that a Participant who has terminated his employment and who is entitled to a
deferred annual supplementary retirement allowance in accordance with Section 10
dies after having reached age 55 and prior to payment commencement, his Spouse
shall be entitled to receive an annual supplementary survivor allowance
determined in accordance with the applicable provision in Section 8 hereof as if
the Participant had requested payment commencement of

5



--------------------------------------------------------------------------------



 



      his deferred annual supplementary retirement allowance on the first day of
the calendar month immediately preceding or coinciding with his date of death.  
      If the Participant is not survived by a Spouse at the time of death, his
estate shall receive a lump sum equal to the lump sum that would otherwise have
been payable under the SERP to the Participant’s estate as would be determined
under Section 8.05A as if the Participant had requested payment commencement of
his deferred annual supplementary retirement allowance on the first day of the
calendar month immediately preceding or coinciding with his date of death.

(M)   Section 9.01A is added to read in its entirety as follows:   9.01A   
Death after age 55, prior to Retirement and after June 30, 2008

  a)   If a married Participant dies while in the service of the Corporation,
after having reached age 55, having completed at least two years of Continuous
Service or Credited Service, and after June 30, 2008, his Spouse shall be
entitled to receive a lump sum benefit equal to the lump sum equivalent value of
an immediate 50% monthly supplementary retirement allowance to the Spouse,
calculated in the same manner as a post-retirement death benefit under
Section 8.04B and the assumptions specified therein, except that no interest
shall be credited for the period from the date of the Participant’s death to the
date of the death benefit payment to the Spouse. This lump sum benefit shall be
paid to the Participant’s Spouse as soon as reasonably practicable after the
Participant’s death.     b)   If an unmarried Participant dies while in the
service of the Corporation after having reached age 55, having completed at
least two years of Continuous Service or Credited Service, and after June 30,
2008, his Beneficiary, or estate if there is no Beneficiary; shall be entitled
to receive the discounted present value of an immediate guaranteed 120 monthly
supplementary retirement payments to the Beneficiary calculated in the same
manner as a post-retirement death benefit under Section 8.05B and the
assumptions specified therein, except that no interest shall be credited for the
period from the date of the Participant’s death to the date of the death benefit
payment to the Beneficiary or estate.

5



--------------------------------------------------------------------------------



 



(N)   Section 9.02 is amended to read in its entirety as follows:   9.02   Death
before age 55, prior to Termination of Employment and before July 1, 2008

  a)   In the event that a Participant dies while in service of the Corporation
prior to having reached age 55, after having completed at least 2 years of
Continuous or Credited Service, and before July 1, 2008, his Spouse or, if he is
not survived by a Spouse, his beneficiary or, if he has not named a beneficiary,
his estate, shall receive the lump sum value of the deferred supplementary
retirement allowance that would otherwise have been payable under the SERP,
determined under the applicable provision in Section 10 as if the Participant
had voluntarily terminated his employment with the Corporation. Such lump sum
value shall be calculated in accordance with Section 2.12 as of the date of the
Participant’s death.     b)   In the event that a Participant who has terminated
his employment and who is entitled to a deferred annual supplementary allowance
in accordance with the applicable provision in Section 10 dies prior to having
reached age 55, his Spouse or, if the Participant is not survived by a Spouse,
his beneficiary or, if he has not designated a beneficiary, his estate shall
receive the lump sum value of the deferred supplementary retirement allowance
that would otherwise have been payable under the SERP. Such lump sum value shall
be calculated under Section 2.12 as of the date of the Participant’s death.

(O)   Section 9.02A is added to read in its entirety as follows:   9.02A   
Death before age 55, prior to Termination of Employment and after June 30, 2008

  a)   If a married Participant dies while in the service of the Corporation
before reaching age 55 and after having completed at least 2 years of Continuous
Service and Credited Service, and after June 30, 2008, his Spouse shall be
entitled to receive a lump sum benefit equal to the lump sum equivalent value of
a deferred to age 55 fifty percent monthly supplementary retirement allowance to
the Spouse, calculated in accordance with Section 10.06 and the assumptions

5



--------------------------------------------------------------------------------



 



      specified therein, except that no interest shall be credited for the
period from the date of the Participant’s death to the date the death benefit is
paid to his Spouse.     b)   If an unmarried Participant dies while in the
service of the Corporation and before reaching age 55 and after having completed
at least 2 years of Continuous Service or Credited Service, and after June 30,
2008, his Beneficiary, or estate if not survived by a Beneficiary, shall be
entitled to receive a lump sum benefit in an amount equal to the lump sum
equivalent value of a deferred to age 55 one hundred and twenty guaranteed
monthly payments the beneficiary would have otherwise been entitled to receive,
calculated in accordance with Section 10.06 and the assumptions specified
therein, except that no interest shall be credited for the period from the date
of the Participant’s death to the date the death benefit is paid to his
Beneficiary or estate.

(P)   Section 10.05 is amended, effective July 1, 2008, to read in its entirety
as follows:   10.05   Termination of Employment After December 31, 2006 and
Before the Earlier of Age 55 or July 1, 2008.       Voluntary Termination:

          Effective from and after January 1, 2007 and before June 5, 2008, a
Participant who voluntarily terminates his service with the Corporation prior to
his 55th birthday and with at least 2 years of Continuous or Credited Service
shall not be entitled to receive an annual supplementary retirement allowance
upon attaining age 55. Rather, the terminated Participant shall be entitled on
or as soon as reasonably practicable after the later of (i) his 55th birthday,
or (ii) the second anniversary of his Termination of Employment, to
automatically be paid the total value of his then SERP benefit, calculated in
accordance with Section 2.12. If such a terminated Participant dies before the
payment of his SERP benefit and is survived by a Spouse, the then lump sum value
of the deceased Participant’s SERP benefit, shall be payable to the deceased
Participant’s Spouse, or, if the Participant is not survived by a Spouse, to his
designated beneficiary, in accordance with Section 9.02(b) hereof. This death
benefit shall be paid on or as soon as reasonably practicable after the
terminated Participant’s death. If the deceased former Participant is not
survived by a Spouse and had not designated a beneficiary in accordance with

5



--------------------------------------------------------------------------------



 



Section 9.02(b), such benefit shall be paid to the Participant’s estate.
Payments under this Section 10.05 are subject to the conditions in Section 14.
     Involuntary Termination:
     Effective from and after January 1, 2007 and before June 5, 2008, a
Participant whose service with the Corporation is involuntarily terminated prior
to his 55th birthday and with at least 2 years of Continuous or Credited Service
shall not be entitled to receive an annual supplementary retirement allowance on
or after the second anniversary of his Termination of Employment. Rather, the
terminated Participant shall be entitled on or as soon as reasonably practicable
after the second anniversary of his Termination of Employment, to automatically
be paid the total value of his then SERP benefit, calculated in accordance with
Section 2.12 hereof based on the Participant’s nearest age as of the second
anniversary of the Participant’s Termination of Employment. If such a terminated
Participant dies before the second anniversary of his Termination of Employment
and is survived by a Spouse, the then lump sum value of the deceased former
Participant’s SERP benefit, shall be payable to the deceased Participant’s
Spouse, or if the Participant is not survived by a Spouse, to his designated
beneficiary in accordance with Section 9.02(b) hereof. This death benefit shall
be paid on or as soon as reasonably practicable after the terminated
Participant’s death. If the deceased former Participant is not survived by a
Spouse and had not designated a beneficiary under Section 9.02(b), such benefit
shall be paid to the Participant’s estate.
     Payments under this Section 10.05 are subject to the conditions in
Section 14.

(Q)   Section 10.06 is added, effective June 30, 2008, to read as follows:  
10.06   Termination of Employment After June 30, 2008.

     Effective after June 30, 2008, a Participant who terminates his service
(voluntarily or involuntarily) with the Corporation prior to his 55th birthday
and with at least 2 years of Continuous or Credited Service shall not be
entitled to receive an annual supplementary retirement allowance upon attaining
age 55. Rather, the terminated Participant shall be entitled to receive the then
value of his accrued early retirement benefit, calculated as of the date of his
Termination of Employment in the same manner as described in Section 8.04B, in
the case of a

5



--------------------------------------------------------------------------------



 



married Participant or in the same manner as described in Section 8.05B in the
case of an unmarried Participant, except that the assumed form of payment (i.e.,
the life annuity and 50% Spouse survivor annuity for a married Participant or
the life annuity with 120 monthly payments guaranteed for an unmarried
Participant) shall be assumed to commence when the Participant would have
attained age 55. This lump sum benefit shall be payable in two lump sum payments
as hereinafter provided. The amount of each lump sum payment shall be equal to
one-half (1/2) of (a) plus (b), plus (c), where:
     (a) is the then lump sum value of the Terminated Participant’s accrued
early retirement benefit, which shall be assumed to commence when the
Participant would have attained age 55;
     (b) is interest, based on the interest rate determined under Section 2.12
as of the Participant’s Termination of Employment, applied from the
Participant’s Termination of Employment date to a date six (6) months after his
Termination of Employment; and
     (c) is interest, based on the interest rate determined under Section 2.12
as of his termination of Employment date, applied to an amount equal to one-half
of the sum of the amount determined under (a) above plus (b) above, thereby
assuming that one-half of the amount determined under (a) above plus (b) above
is paid to the Participant six (6) months after his Termination of Employment.
     Consequently each of the lump sum payments shall be in the same amount.
     This Termination of Employment benefit shall be payable in two lump sum
payments, the first of which shall be made on or as soon as reasonably
practicable six (6) months immediately following the Participant’s Termination
of Employment and the second of which shall be made on or as soon as reasonably
practicable after the one-year anniversary of the Participant’s Termination of
Employment. If such a terminated Participant dies before the payment of the then
value of his accrued early retirement benefit under this SERP and is survived by
a Spouse, the lump sum equivalent value of a deferred to age 55 fifty percent
survivor income benefit to the Spouse beginning when the Participant would have
attained age 55, determined as of the date of the deceased Participant’s
Termination of Employment, shall be payable to the deceased

5



--------------------------------------------------------------------------------



 



Participant’s Spouse, or, if the Participant is not survived by a Spouse, the
value of a deferred to age 55 one hundred and twenty months of guaranteed
monthly payments to the Participant’s benefit shall be paid to his designated
beneficiary as soon as reasonably practicable after the date of the
Participant’s death. If the deceased former Participant had not designated a
Beneficiary, the lump sum benefit otherwise payable to the Beneficiary shall be
paid as soon as reasonably practicable to the Participant’s estate.
     Payments under this Section 10.06 are subject to the conditions in
Section 14.

5



--------------------------------------------------------------------------------



 



(R) Appendix A is amended to read in its entirety as follows:
List of Participating Subsidiaries or Associated Companies
Abitibi Consolidated Inc.
Abitibi-Consolidated Corp. (formerly Donohue Industries Inc.)
Abitibi Consolidated Sales Corporation
Augusta Newsprint Corporation
Alabama River Pulp Company, Inc.
Bowater Incorporated

5